                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )    CASE NO. 1:18CR00181
                                               )
                       Plaintiff,              )    JUDGE CHRISTOPHER A. BOYKO
                                               )
               vs.                             )
                                               )
JAMES NAGY, ET AL.,                            )    OPINION AND ORDER
                                               )
                       Defendants.             )

CHRISTOPHER A. BOYKO, J:

       This matter comes before the Court upon the Motion (ECF DKT #40) of Defendant

James Nagy to Suppress, requesting that the Court suppress evidence seized from Defendant’s

commercial properties because the search warrants issued in this matter lacked probable cause in

violation of Defendant’s Fourth Amendment rights. In addition, Defendant requests an oral

hearing. For the following reasons, the Court DENIES Defendant’s Motion in its entirety.

                                    I. BACKGROUND FACTS

       On July 26, 2017, the Willoughby Police Department received a complaint that small

piles of money were scattered in the grass near Shiny Car Auto Detailing (“Shiny Car”). When

police arrived at the scene, they met with the neighboring business owner who called in the

complaint. The neighbor stated that he observed a broken window and small piles of money in

the vicinity. The neighbor recounted his conversation with the owner of Shiny Car, Defendant

James Nagy. Defendant stated that nothing was missing from his business and that he did not

believe anybody actually entered into the premises. Defendant allegedly stated that he was not

going to report the incident to the authorities.
       Later in the afternoon, Willoughby police met with Mr. Ken Savoca1 at the police station.

Mr. Savoca stated that he was an employee at Shiny Car. Mr. Savoca was aware that police

were at the business that morning. After the police left, Mr. Savoca began to look around for

possible missing items. Mr. Savoca told officers that a wooden box containing roughly

$5,000.00 was empty. He alleged that he gave his ex-girlfriend $300 from the box and that he

was “almost positive” it was her that broke into the business and stole the remaining money.

According to Mr. Savoca, his ex-girlfriend was the only person who knew the location and

contents of the box. Despite his inclination that his ex-girlfriend was involved, Mr. Savoca

refused to provide her name to the authorities. He did not wish to pursue any criminal charges

against her and he did not want the police to continue their investigation.

       The next day, on July 27, 2017, the Westlake Police Department conducted a traffic stop

of a vehicle at the Super 8 Motel. The search produced evidence of narcotics, paraphernalia and

roughly $35,000.00 in U.S. currency. The two individuals in the vehicle told police officers they

has a room at the Super 8 Motel. With consent, police conducted a search of the room. The

room search produced more narcotics, drug paraphernalia and money. In total, the police seized

$80,673.00 in U.S. currency.

       On July 28, 2018, after receiving and signing a Miranda waiver, Westlake officers

interviewed one of the suspects from the vehicle. The suspect admitted to stealing roughly

$92,000.00 from Shiny Car, leaving approximately $30,000-$40,000 to avoid suspicion.

According to the suspect, his co-conspirator from the vehicle was friends with Mr. Savoca,



       1
       Mr. Savoca is also a defendant in this case, although he has not filed a similar Motion to
Suppress.

                                                -2-
whom she believed owned Shiny Car. Finally, the suspect believed Mr. Savoca had a marijuana

grow operation at an unknown location. The Westlake Police Department then informed the

United States Drug Enforcement Administration (“DEA”) of these events.

         On or about October 19, 2017, the Willoughby Police Department received an

anonymous tip that Defendant and Mr. Savoca operated a large-scale marijuana operation

located at 7071 Ledge Rd., Thompson, Ohio (“7071 Ledge”). Using publically available

information, officers determined that Defendant purchased 7071 Ledge in 2016, which had over

4,600 of storage space; and that a permit was obtained to do electrical improvements at the

location. The DEA then informed the Geauga County Sheriff’s Office (“GCSO”) of the above

facts.

         From October 23, 2017 until the end of the month, authorities surveilled the Property.

During that time, officers:

                •       Observed multiple individuals, including Defendant and Mr.
                        Savoca, enter and leave the Property;

                •       Observed individuals load and unload unknown material to and
                        from the Property;

                •       Subpoenaed the Property’s electrical bills from the provider;

                •       Conducted foot patrols of the area;

                •       Observed an overwhelming smell of marijuana late in the night;
                        and

                •       Reviewed public records that showed aerial views of the Property.

         On November 1, 2017, authorities obtained a warrant for a thermal image search based

upon the facts, observations and experiences of the investigators involved. That same night,

officers from the GCSO and the DEA conducted a thermal image scan of the Property. Upon

                                                -3-
doing so, the authorities observed anomalies that were typical of marijuana cultivation

operations. Authorities also observed a smell of marijuana consistent with their observations at a

similar time in the past. Finally, authorities viewed a similar sized facility using thermal

imaging in order to control for their observations. That scan produced no such anomaly. Based

on the results from the thermal image scan, as well as the other evidence known to investigators,

the authorities obtained a search warrant for 7071 Ledge on November 3, 2017.

       Also, on November 3, 2017, an agent for the Lake County Narcotics Agency provided an

affidavit for a search warrant of Shiny Car. In his affidavit, the Special Agent attested to the

above facts and stated that, in his experience and training, evidence of a crime would be located

at Shiny Car. Specifically, the Special Agent requested authority to search for drugs and

equipment necessary to prepare drugs for trade, U.S. currency, contraband, vehicles, weapons

and recording and monitoring devices used in the facilitation of drug transactions. A Lake

County Court of Common Pleas Judge granted the Special Agent’s warrant to search Shiny Car.

       Defendant now moves to suppress the evidence obtained by the three search warrants.

Defendant argues that the searches were unconstitutional as they all lacked probable cause. The

Defendant requests an oral hearing on the matter.

       The Government opposes, arguing that each judge had sufficient probable cause to issue

each warrant and the searches were constitutional. In the event that they were not, the

Government argues that the authorities conducted the searches in good faith and that the

exception to the exclusionary rule is applicable.

                                   II. LAW AND ANALYSIS

       A.      Standard of Review


                                                 -4-
       The Fourth Amendment to the United States Constitution states: “The right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported

by Oath or affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” U.S. Const. Amend. IV. Probable cause is defined as “reasonable grounds

for belief, supported by less than prima facie proof, but more than mere suspicion” and exists

“when there is a ‘fair probability’ given the totality of the circumstances, that contraband or

evidence of a crime will be found in a particular place.” United States v. Lattner, 385 F.3d 947,

951 (6th Cir. 2004), cert. denied, 543 U.S. 1095 (2005) (citing United States v. Davidson, 936

F.2d 856, 859 (6th Cir. 1991)).

       In Illinois v. Gates, 462 U.S. 213, 238-39 (1983), the Supreme Court announced the basic

standard for determining whether an affidavit establishes probable cause to issue a search

warrant:

               The task of the issuing magistrate is simply to make a practical,
               commonsense decision whether, given all the circumstances set forth in
               the affidavit before him [or her], ... there is a fair probability that
               contraband or evidence of a crime will be found in a particular place. And
               the duty of the reviewing court is simply to ensure that the magistrate had
               a substantial basis for concluding that probable cause existed. (Emphasis
               added).

See also United States v. Helton, 314 F.3d 812, 819 (6th Cir. 2003); United States v. Davidson,

936 F.2d 856, 859 (6th Cir. 1991).

       A probable cause finding “should be paid great deference by reviewing courts.” Gates,

462 U.S. at 236. However, reviewing courts must ensure that the issuing magistrate or judicial

officer did “not serve merely as a rubber stamp for the police.” United States v. Leon, 468 U.S.


                                                -5-
897, 914 (1984), quoting Aguilar v. Texas, 378 U.S. 108, 111 (1964). Further, reviewing courts

“will not defer to a warrant based on an affidavit that does not ‘provide the magistrate with a

substantial basis for determining the existence of probable cause.’” Leon, at 915, quoting Gates,

supra, 462 U.S. at 239.

         A reviewing court assesses probable cause by focusing only on the four corners of the

affidavit. United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1998) (citing Whitley v.

Warden, 401 U.S. 560, 564-65 (1971)); United States v. Hatcher, 473 F.2d 321, 324 (6th Cir.

1973).

         B.     Affidavit for Thermal Image Search of 7071 Ledge Road

         The Chardon Municipal Court Judge had a substantial basis for concluding that probable

cause existed in issuing the warrant for a thermal image search of 7071 Ledge. The Government

must obtain a search warrant before use of thermal imaging equipment to detect heat-generating

activity in a defendant’s house. Kyllo v. United States, 533 U.S. 27, 34-35, 121 S.Ct. 2038, 150

L.Ed.2d 94 (2001); see also United States v. Elkins, 300 F.3d 638, 646 (6th Cir. 2002).2

         Here, the Government sought a search warrant before the use of thermal imaging

equipment at 7071 Ledge. In his Affidavit for Thermal Image Search Warrant, Detective Humar


         2
         The Parties do not address the distinction in Fourth Amendment protection between an
individual’s house and a commercial property, the subject of the thermal image warrant in this
matter. The Government has “greater latitude to conduct warrantless inspections of commercial
property because the expectations of privacy that the owner of commercial property enjoys in
such property differ significantly from the sanctity accorded an individual’s home.” Donovan v.
Dewey, 452 U.S. 594, 598-99 (1981); Dow Chemical Co. v. U.S., 476 U.S. 227 (1986); Elkins,
300 F.3d at 646 (“[t]here is a reasonable expectation of privacy in business premises, yet it is
less than the reasonable expectation of privacy enjoyed by the home”(citations omitted)).
Whether or not Kyllo extends to commercial properties is unclear. Elkins, 300 F.3d at 646
(“There is little federal precedent on the thermal imaging of commercial property, and none since
Kyllo”).

                                                -6-
swore to his experience and training in the investigation of narcotics. The Affidavit states that

authorities received an anonymous tip regarding a marijuana cultivation operation at 7071

Ledge. The tip provided a specific address, identified a specific illegal activity occurring at that

location, and implicated Defendant and Mr. Savoca. See U.S. v. Hoang, 487 Fed.Appx. 239,

242-43 (6th Cir. June 25, 2012) (finding that an anonymous tip that identified a location, the

precise illegal activity and the suspect, which was further corroborated by police investigation,

supported a finding of probable cause).

       The police further corroborated this by surveilling the Property; observing the smell of

marijuana at times consistent with practices often observed in large scale marijuana cultivation

operations; and observing the same individuals over multiple days loading and unloading

unknown materials. Investigators also subpoenaed and reviewed electrical records which

reflected a higher use of electricity than commercial buildings of a similar size. See id. at 243,

citing United States v. Thomas, 605 F.3d 300, 310 n. 9 (6th Cir. 2010) (holding that elevated

electrical usage corroborated the informant’s tip that the defendant was a marijuana grower).

       Defendant critiques the Affidavit by arguing that Detective Humar failed to include his

qualifications and training with using thermal imaging equipment. This, according to Defendant,

is fatal to the Affidavit’s sufficiency. “An affidavit is judged on the adequacy of what it does

contain, not on what it lacks, or on what a critic might say should have been added. Thomas,

605 F.3d at 309. Further, Defendant does not put forward any case precedent that requires what

Defendant desires. The Court in Kyllo made no such requirement for a thermal scan of a

residence. As such, the Court will not impose a requirement for an affiant to disclose training

and experience with use of thermal imaging equipment on authorities.


                                                 -7-
       After reviewing the totality of the circumstances described in the Affidavit and not line-

by-line as Defendant seems to argue, see United States v. Woosley, 361 F.3d 924, 926 (6th Cir.

2004), the Court finds that the Municipal Judge had a substantial basis for concluding that

probable cause existed in issuing the warrant for thermal imaging.

       C.      Affidavit for Search of 7071 Ledge Road

       The Municipal Judge also had a substantial basis for concluding that probable cause

existed in issuing the search warrant for 7071 Ledge. The Affidavit for search of 7071 Ledge

included information from the thermal imaging Affidavit, plus the results from the thermal

imaging search. The thermal imaging search displayed irregular heating patterns as compared to

two similar structures. (ECF DKT #40-2, ¶ 24). Investigators also detected a strong odor of

marijuana when conducting the thermal image search. Id. at ¶ 25. Finally, based on the

investigators experience and training, the strength of the “thermal anomaly” supported the

conclusion that a large marijuana cultivation operation was present at the Property. Id. at ¶ 26.

       Again, Defendant takes issue that the swearing officer did not include the experience of

the investigators with thermal imaging equipment. For the reasons explained above, this

argument is unfounded. Moreover, Detective Humar stated that he conducted the thermal image

search with DEA Task Force Officer Stout, who is a certified thermographer. Id. at ¶ 24.

       Accordingly, the Court finds that the Municipal Judge had a substantial basis for

concluding that probable cause existed in issuing the search warrant for 7071 Ledge.

       D.      Affidavit for Search of Shiny Car

       Defendant challenges the Affidavit for the search of Shiny Car on the basis that the

investigators did not demonstrate the necessary nexus to the investigation of 7071 Ledge. Any


                                                -8-
information about Shiny Car in the Affidavit is stale, as it happened more than three months

before authorities sought a search warrant for Shiny Car. Further, Defendant takes issue with the

fact that a different magistrate issued the warrant to search Shiny Car. Finally, no evidence was

offered to demonstrate that Shiny Car was used as a marijuana grow operation.3

               i.      Staleness

       The only facts that support a search of Shiny Car stem from encounters with various

individuals between July 26 and July 28, 2017. These allegations paint a picture involving

multiple individuals, across multiple jurisdictions, involving multiple police departments,

narcotics and a large quantity of U.S. currency.

       On July 26, 2017, business neighbors of Shiny Car notified authorities of an alleged

break-in at Shiny Car. (ECF DKT #40-3, ¶ 13). Small piles of U.S. currency were discovered in

the surrounding area. Id. Defendant allegedly told a neighbor that nothing was missing from his

business and that he did not want to report the incident to the police. Id. When authorities

interviewed Mr. Savoca, an employee at Shiny Car, he alleged that approximately $5,000 was

missing, that his ex-girlfriend was most likely responsible for the break in, but that he did not

intend to press charges against her. Id. at ¶ 14.

       The next day, authorities across town discover two individuals with a large amount of

narcotics, paraphernalia and U.S. currency. Id. at ¶ 7. In total, authorities seized $80,673.00.



       3
         Defendant also raises an issue that the averments that Shiny Car was a legitimate
business were not included in the Affidavit to search Shiny Car. This averment was included in
both the Affidavit for Thermal Imaging and the Affidavit for Search of 7071 Ledge. However,
the Court relies solely on the “four-corners” of the Affidavit to determine whether the issuing
magistrate had a substantial basis for concluding probable cause existed to issue the search
warrant of Shiny Car. United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1998).

                                                    -9-
Id. at ¶ 10. After consenting to a voluntary interview, the suspect admitted to breaking into

Shiny Car, stealing roughly $92,000.00, while leaving $30,000.00-$40,000.00 behind. Id. at ¶

11. He also claimed Mr. Savoca had a marijuana grow operation at an unknown location. Id.

       Shiny Car and Mr. Savoca became subjects of interests to the authorities for the operation

of a marijuana cultivation conspiracy. Id. at ¶ 15. An intervening tip led authorities to 7071

Ledge, which turned out to be the actual site of the marijuana cultivation operation.     Id. at ¶ 18.

Ultimately, based on surveillance and corroboration of the tip, as well as the collective

experience and training of the investigators, the government sought and obtained a search

warrant of Shiny Car on November 3, 2017. Id. at ¶ 36.

       Defendant argues this information is stale as any relevant facts concerning Shiny Car

occurred more than three months prior to the ultimate search. “[I]n seeking to establish probable

cause to obtain a search warrant, the affidavit may not employ ‘stale’ information, and whether

information is stale depends on the ‘inherent nature of the crime.’” United States v. Brooks, 594

F.3d 488, 493 (6th Cir.2010). In analyzing whether information is stale, the Sixth Circuit

considers the following factors: (1) the character of the crime (chance encounter in the night or

regenerating conspiracy?); (2) the criminal (nomadic or entrenched); (3) the thing to be seized

(perishable and easily transferrable or of enduring utility to its holder?); and (4) the place to be

searched (mere criminal forum of convenience or secure operational base). United States v.

Spikes, 158 F.3d 913, 923 (6th Cir. 1998). The Sixth Circuit found that, in the case of drug

trafficking, the crime is ongoing, “the defendant’s location is established, the drugs were likely

to be there for an indefinite period of time, and the place to be searched constituted a secure

operational base.” United States v. Hammond, 351 F.3d 765, 772 (6th Cir. 2003).


                                                 -10-
       Here, factors (1), (2) and (4) weigh in favor of finding that the information from Shiny

Car was not stale. The authorities were investigating a large scale marijuana growth operation.

The inherent nature of the crime is ongoing. Defendant and Mr. Savoca were entrenched in this

operation, operating out of multiple locations. Investigators observed both Defendant and Mr.

Savoca at 7071 Ledge and Shiny Car. Further, the place to be searched (Shiny Car) was a

commercial property,4 a more “secure operational base” rather than a convenient forum for

criminal activity.

       Factor (3) is more nuanced. In his Affidavit, Task Force Officer Lajack sought authority

to search for the following information:

               [C]ontrolled substances, any derivatives, thereof, packaging materials,
               scales, and other devices used for the preparation, sale, and administration,
               of said drugs, and any United States Currency, recording and monitoring
               devices used in the facilitation of drug transactions, any weapons used or
               maintained for the protection of said unlawful enterprise together with any
               books, records, receipts, bank statements, utility bills, tax records
               evidencing the acquisition, concealment, transfer and sale of drugs and
               narcotics, other documentation concerning drug trafficking, contraband,
               cell phones, firearms, electronically stored information, all containers
               and/or vehicles used to store, conceal, and preserve the above described
               items located at [Shiny Car].

       The information that authorities sought from Shiny Car was a mix of “perishable

information” (i.e., narcotics, devices, U.S. currency etc.) and “enduring information” (i.e., books,

tax records, firearms, vehicles etc.). Thus, factor (3) could weigh in favor of either the

Government or Defendant, but it is not clear as to a particular side.

       Based on the above, the Court finds that the information from Shiny Car in late July of



       4
         Again, the expectation of privacy for a commercial property is owner is different than
that for one’s residence. Supra, note 2.

                                                -11-
2017 was not stale. Accordingly, the Lake County Judge was justified in considering the

information.
               ii.     Nexus

       Next, Defendant challenges the sufficiency of the nexus between the alleged criminal

activity and Shiny Car. A finding of probable cause requires a “sufficient nexus between the

place searched and the evidence sought.” United States v. Kenny, 505 F.3d 458, 461 (6th Cir.

2007); United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004). “The affidavit must

suggest ‘that there is reasonable cause to believe that the specific ‘things’ to be searched for and

seized are located on the property to which entry is sought’ and not merely ‘that the owner of

property is suspected of crime.’” U.S. v. McPhearson, 469 F.3d 518, 524 (6th Cir. 2006)

(quoting Zurcher v. Stanford Daily, 436 U.S. 547, 556, 98 S.Ct. 1970, 56 L.Ed.2d 525 (1978)).

       Here, the Affidavit to search Shiny Car demonstrated a sufficient nexus between the

place searched and the evidence sought. First, the information from the end of July 2017 was not

stale as determined above. This evidence demonstrated with a high probability that authorities

would discover a large amount of U.S. currency at Shiny Car. Large sums of cash may

demonstrate the presence of drug trafficking. See U.S. v. Brooks, 594 F.3d 488, 495 (6th Cir.

2010) (“Courts have readily acknowledged that large sums of cash are indicative of drug trade,

e.g., United States v. Winder, 557 F.3d 1129, 1138 (10thCir. 2009) (citing cases stating that large

sums of cash are commonly known to be tools of the drug trade)”). Thus, authorities

demonstrated a sufficient nexus between Shiny Car and the evidence sought - i.e., narcotics and

their derivatives, U.S. currency, books, records, tax documents and information that evidenced

the concealment of drug trafficking.

       Additionally, investigators observed Mr. Savoca’s vehicle both at Shiny Car and 7071

                                                -12-
Ledge. The vehicle and its occupant, Mr. Savoca, were seen entering 7071 Ledge, a suspected

marijuana cultivation facility. In the investigating officer’s training and experience, drugs are

often times transported through the use of vehicles. Again, the Affidavit demonstrates a

sufficient nexus between Shiny Car and the evidence sought - any vehicles at Shiny Car.

       After reviewing the totality of the circumstances, the Court determines that the Lake

County Judge had a substantial basis for concluding that probable cause existed in issuing the

search warrant for Shiny Car.

                                       III. CONCLUSION

       The Court holds that the Chardon Municipal Judge and the Lake County Judge each had

a substantial basis for concluding that probable cause existed. Each Affidavit relays evidence

that creates a fair probability that authorities would find evidence of a marijuana cultivation

operation at 7071 Ledge and Shiny Car. Moreover, due to the inherent nature of the crime under

investigation, the information from July of 2017 was not stale. Finally, the Court also finds that

the officers had a good-faith basis to believe that each Search Warrant was valid. United States

v. Leon, 468 U.S. 897 (1984).

       Therefore, the Court denies the Motion (ECF DKT #40) of Defendant James Nagy to

Suppress in its entirety, without a hearing.

       IT IS SO ORDERED.

                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
Dated: November 1, 2018




                                                -13-
